UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2728



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KLYNE MILTON MCMAHAN, JR.,

                                               Claimant - Appellant,

TWO SUPERVAC HEAT SEALERS,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-98-834-2)


Submitted:   April 15, 1999                 Decided:   April 27, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Klyne Milton McMahan, Jr., Appellant Pro Se. Kent Pendleton Porter,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Claimant   Klyne   Milton   McMahan   appeals   from   the   district

court’s order granting the Government’s Fed. R. Civ. P. 41(a)

motion and dismissing the civil forfeiture action against the

defendant heat sealers without prejudice, and ordering that the

heat sealers be sold with the proceeds from their sale to be used

to offset fines, assessments, and attorneys fees incurred as a

result of McMahan’s criminal convictions.        We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. McMahan, No. CA-98-834-2 (E.D. Va.

Oct. 30, 1998).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  AFFIRMED




     *
       Although the order from which McMahan appeals was filed on
October 27, 1998, it was entered on the district court’s docket
sheet on October 30, 1998.    October 30, 1998, is therefore the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                   2